The appeal in this case was taken from the judgment of the county court of Noble county, wherein the plaintiff in error, Earnest Cooper, was adjudged guilty of direct contempt of court, and was sentenced to be confined in the county jail for a period of 30 days, and further committed for 51 days, in addition to the 30 days, in case said fine and costs are not paid. The judgment was entered December 7, 1915. Supersedeas was refused, and plaintiff in error was committed. *Page 23 
On December 20, 1915, there was filed in this court a petition in error, with case-made, with application to admit plaintiff in error to bail, which application was allowed, and plaintiff in error was enlarged on bail. Later a petition for mandamus was filed in the case, averring that a part of the proceedings in the trial court, including the motion to vacate the order and judgment in the case and a motion for new trial, had been stricken from the files, and praying that an alternative writ of mandamus be issued by this court, directed to and commanding said judge of the county court of Noble county to supply the record, or to show cause why said order should not be complied with, and praying that upon the hearing thereof a peremptory writ of mandamus issue. An answer or return to the alternative writ was filed in this court by the respondent. Pending the determination of the mandamus proceedings, the plaintiff in error has filed in this court his motion to dismiss his appeal herein. The motion to dismiss the appeal is sustained. Appeal dismissed.